PER CURIAM.
During the sentencing hearing in this An-ders appeal, the trial court orally indicated that 159 days credit should be awarded and made no mention of a public defender’s lien. The written judgment and sentence awards only 97 days credit and imposes a $100 public defender’s lien.
There is no need to remand this ease to the trial court for a resentencing hearing to correct the inconsistencies. To do so in this ease would result in a needless waste of time for all involved, because the defendant has probably already served his county jail time. We therefore vacate that portion of the judgment and sentence imposing the $100 public defender’s lien and modify that portion awarding credit for time served from 97 days to 159 days. The issue of credit for time served was disputed at the hearing and specifically resolved by the trial court.
The judgment and sentence are affirmed except as indicated above.
AFFIRMED IN PART; MODIFIED IN PART.
DAUKSCH, PETERSON and GRIFFIN, JJ., concur.